UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PALANI KARUPAIYAN,

                                  Plaintiff,

                      -against-

 EXPERIS IT; MANPOWERGROUP; JONAS                                  21-CV-4675 (LGS)
 PRISING, individually and in his official
                                                                 ORDER OF SERVICE
 capacity as Chairman, CEO of the
 ManpowerGroup; SAMANTHA MOORE,
 individually and in her official capacity as
 Recruiting Lead of the Experis IT,

                                  Defendants.

LORNA G. SCHOFIELD, United States District Judge:

       WHEREAS, Plaintiff brings this pro se action under Title VII of the Civil Rights Act of

1964 (“Title VII”), 42 U.S.C. §§ 2000e to 2000e-17, the Americans with Disabilities Act of 1990

(“ADA”), 42 U.S.C. §§ 12112-12117, the Age Discrimination in Employment Act of 1967

(“ADEA”), 29 U.S.C. §§ 621-634, the New York State Human Rights Law, N.Y. Exec. Law §§

290 to 297, and the New York City Human Rights Law, N.Y.C. Admin. Code §§ 8-101 to 131,

and alleges that Defendants discriminated against him based on his race, color, sex, national

origin, religion, age, disability and United States citizenship. Dkt. No. 1.

       WHEREAS, on July 2, 2021, the Court issued an Order granting Plaintiff’s request to

proceed in forma pauperis (IFP). Dkt. No. 5.

A.     Service on Defendants

       WHEREAS, because Plaintiff has been granted permission to proceed IFP, he is entitled

to rely on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d.

119, 123 n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue
and serve all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the

Marshals Service to serve if the plaintiff is authorized to proceed IFP)).

       WHEREAS, although Rule 4(m) of the Federal Rules of Civil Procedure generally

requires that summonses and the complaint be served within 90 days of the date the complaint is

filed, Plaintiff is proceeding IFP and could not have served summonses and the complaint until

the Court reviewed the complaint and ordered that summonses be issued. It is hereby

       ORDERED that Plaintiff’s time to serve the summonses and complaint is extended until

90 days after the date summonses are issued. If the complaint is not served within that time,

Plaintiff shall request an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63

(2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request an extension of time for

service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff

proceeding IFP] provides the information necessary to identify the defendant, the Marshals’

failure to effect service automatically constitutes ‘good cause’ for an extension of time within the

meaning of Rule 4(m).”). It is further

       ORDERED that Plaintiff shall notify the Court in writing if his address changes, and the

Court may dismiss the action if Plaintiff fails to do so.

B.     Motion for an Extension of Time for Service and to Stay Case

       WHEREAS, on July 9, 2021, the Court received from Plaintiff a motion requesting

additional time to serve summonses and the complaint on the Defendants, until December 31,

2021, and to stay the case. Dkt. No. 4.

       WHEREAS, Plaintiff has been granted permission to proceed IFP and therefore is

entitled to rely on the Court and the U.S. Marshals Service to effect service. It is hereby



                                                   2
         ORDERED that Plaintiff’s request is DENIED without prejudice to renewal, as

premature.

                                           CONCLUSION

         The Clerk of Court is respectfully directed to transmit a copy of this order to Plaintiff,

together with an information package; 1 to complete the USM-285 forms with the addresses for

Defendants Experis IT, ManpowerGroup, Jonas Prising, and Samantha Moore, issue summonses,

and deliver to the U.S. Marshals Service all documents necessary to effect service; and to close

the motion at Docket No. 4.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:       July 14, 2021
             New York, New York

                                                              LORNA G. SCHOFIELD
                                                             United States District Judge




         1
         Plaintiff has consented to electronic service of court documents. (ECF 3.) He does not
provide a physical address.
                                                   3
        DEFENDANTS AND SERVICE ADDRESSES

Experis US, Inc.
99 Park Avenue, 9th Floor
New York, NY 10016

ManpowerGroup US, Inc.
99 Park Avenue, 9th Floor
New York, NY 10016

Jonas Prising
Chairman and CEO
ManpowerGroup US, Inc.
99 Park Avenue, 9th Floor
New York, NY 10016

Samantha Moore
Recruiter
Experis US, Inc.
99 Park Avenue, 9th Floor
New York, NY 10016




                            4
